Citation Nr: 0824733	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  99-239 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a total 
right knee replacement (formerly characterized as right knee 
osteoarthritis), currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1964 to 
January 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which confirmed a 
previous 10 percent evaluation for osteoarthritis of the 
right knee.

In February 2001, during the pendency of the veteran's 
appeal, the RO awarded an increased evaluation for right knee 
osteoarthritis from 10 percent to 30 percent, effective 
February 17, 1998.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status. 

A hearing on this matter was held before a Decision Review 
Officer in March 2000.  A copy of the hearing transcript has 
been associated with the file.

Following the total right knee replacement, rating action 
reflected the change in diagnosis and continued the schedular 
30 percent rating after expiration of the period of a total 
schedular rating pursuant to Diagnostic Code 5055.  In 
September 2003, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.




FINDINGS OF FACT

1.  For the period prior to January 31, 2001, manifestations 
of the veteran's right knee osteoarthritis included no more 
than moderate instability and flexion between 0 and 120 and 
140 degrees, with pain.

2.  The veteran underwent a total right knee replacement on 
February 1, 2001; since March 1, 2002, the veteran has 
exhibited good function in the right knee and manifestations 
of mild pain.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for residuals of a total right knee replacement (formerly 
right knee osteoarthritis) are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5010-5257 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated March 2004, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

According to Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), 
in an increased-compensation claim, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation; for example,  
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed.Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  Id. There must be a demonstration that there was 
no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

In this case, the claimant was provided information regarding 
the applicable diagnostic codes in the statement of the case 
and supplemental statements of the case.  The veteran has 
demonstrated an awareness of what is needed for a higher 
evaluation.  During his March 2000 testimony, the veteran 
indicated that he could walk less than 10 minutes and that he 
was required to use a wheelchair or crutches.  During a 
February 2003 VA examination, the veteran noted that he had 
been unable to work for more than 30 minutes at a time prior 
to his total knee replacement.  Actual knowledge is 
established by his statements demonstrating an awareness of 
what is necessary to substantiate the claim.  See Vazquez-
Flores, slip op. at 12, citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board notes that the veteran's most recent evaluation was 
in February 2003 and that the most recent clinical notes are 
dated March 2004.  However, the submitted records show no 
evidence of an increase in severity following the veteran's 
total knee replacement.  See VAOPGCPREC 11-95 (1995).  In 
fact, the records and VA examination show that the veteran's 
right knee disorder improved following his February 2001 
surgery.  Furthermore, in correspondence dated March 2008, 
the veteran indicated that he had no further evidence to 
submit.  The Board is satisfied that the duties to notify and 
assist have been met.

Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran is currently rated as 30 percent disabled under 
Diagnostic Code 5055, which provides the rating criteria for 
the prosthetic replacement of a knee joint. Under this Code, 
for one year following implantation, the knee joint warrants 
an evaluation of 100 percent.  Thereafter, where there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
is warranted.  Where there are intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability is rated by analogy to Diagnostic Codes 5256, 5261 
or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. §  
4.71a, Diagnostic Code 5055.  The Board notes that this 
rating is only applicable to the veteran from February 2001, 
the time of his right knee replacement.  Prior to this time,  
the veteran was rated under Diagnostic Code 5010-5257 for 
traumatic arthritis with instability of the knee.

DC 5010 directs that arthritis due to trauma be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003 
(2007).  Under that code, the Schedule directs that 
degenerative arthritis that has been established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints involved.  It further states that when the limitation 
of motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2007).

When limitation of flexion of the leg is limited to 60 
degrees, the rating is noncompensable.  Flexion limited to 45 
degrees warrants a 10 percent rating.  Flexion limited to 30 
degrees warrants a 20 percent rating.  The maximum rating 
under this DC (30 percent) is for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension of the leg is rated under DC 5261.  A 
zero percent rating is warranted when extension is limited to 
5 degrees; a 10 percent rating when limited to 10 degrees; a 
20 percent rating when limited to 15 degrees; a 30 percent 
rating when limited to 20 degrees; a 40 percent rating when 
limited to 30 degrees; and a 50 percent rating when limited 
to 45 degrees.  38 C.F.R. § 4.71a (2007), DC 5261.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel (General Counsel) has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Codes 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-
98 (August 14, 1998).  The Rating Schedule provides for a 
compensable rating for impairment of the knee when there is 
evidence of slight (10 percent), moderate (20 percent), or 
severe (30 percent) recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71, Diagnostic Code 5257 
(2007).  

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2006).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

The General Counsel issued a precedent opinion, on September 
17, 2004 finding that separate ratings under diagnostic code 
5260 (limitation of flexion of the leg) and diagnostic code 
5261 (limitation of extension of the leg) may be assigned for 
a disability of the same knee.  69 Fed. Reg. 59990 (2004), 
VAOPGCPREC 9-04 (2004).

Prior to February 1, 2001

On VA examination in April 1998, the examiner noted a full 
range of motion (0 to 140 degrees) with no pain or weakness.  
In a clinical note dated November 1999, 


extension was to 0 degrees and flexion was limited to 120 
degrees.  In March 2000, extension was to 0 degrees and 
flexion was limited to 125 degrees.  X-ray studies conducted 
in November 1998 and November 1999 showed no joint effusion.  

In March 2000, the veteran testified that he had limitation 
of motion with weakness and pain and that he took several 
pain medications.  He reported "clicking" and "locking," 
with episodes of locking occurring twice per month.  He 
indicated that he wore a brace for stability and often had 
swelling.  

On VA examination in May 2000, the veteran was noted to 
employ a knee brace and to walk with an antalgic gait.  
Extension was to 0 degrees and flexion was to 140 degrees.  
There was no swelling, effusion or warmth noted.  There was 
positive McMurray's sign and an indication of instability at 
full extension.  The diagnosis was "severe" arthritis.  By 
rating decision dated February 2001, an increase to 30 
percent for instability was granted under DC 5257.  

Examination has shown no limitation of extension.  Flexion is 
limited to 120 to 140 degrees.  In essence the veteran had 
not exhibited a compensable level of motion loss prior to 
February 2001.  However, he did have severe pain that 
obviously limited his function.  Taking into account the 
degree of pain exhibited, it is clear that a 10 percent 
evaluation was warranted for that pain.  However, even 
considering the degree of pain and resulting dysfunction, an 
increased rating on the basis of limitation of extension or 
flexion was not shown.  38 C.F.R. § 4.71a , DCs 5260, 5261 
(2007).  

Furthermore, the Board finds that the exhibited instability 
of the right knee would not warrant a higher rating.  While 
the extent of the instability of the right knee was not 
specified, there was no suggestion that it was more than 
slight to moderate.   Combining a 10 percent rating for 
limitation of motion with a 20 percent rating for instability 
would not result in a higher rating for right knee 
disability.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board has considered whether a higher evaluation is 
warranted on the basis of functional loss.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 204-7 (1995).  However, 
there was no evidence of weakened movement, excess 
fatigability, or incoordination that could be attributed to 
the service-connected disability.  It was noted that the 
veteran required assistance to walk, and on VA examination in 
May 2000, he reported an inability to vacuum, shop, push a 
lawnmower, climb stairs or garden.  However, it was unclear 
whether these activities of daily living were affected solely 
by his right knee, as the veteran's spine, shoulder and nerve 
disorders were also evaluated during the May 2000 
examination.  The Board finds that there is not adequate 
evidence, pathology or symptoms that would warrant a higher 
evaluation.  See DeLuca, 8 Vet. App. 204-7 (1995).

A higher alternative rating is available under DC 5256; 
however, there is no evidence of ankylosis of the knee joint 
during the period prior to February 1, 2001.  Nor has 
nonunion of the tibia and fibula been shown that would 
entitle the veteran to an increased rating under DC 5262.

For the period since March 1, 2002

The evidence shows that the veteran recovered well from his 
total knee replacement and that he has few residuals.  In a 
clinical note dated July 2002, good knee stability was noted 
and the veteran was said to be "doing well."  In December 
2002, the veteran stated to his physician that his knee 
"feels much better" although there was some soft tissue 
pain.  The veteran was 85 percent of what he would consider 
"superb."  In February 2003, he noted occasional pain; 
however, overall he was "doing well."  

The veteran received a VA examination in February 2003, where 
he reported a "mild amount of pain and swelling in the 
knee."  No limitation of motion or instability was present, 
but there was mild effusion noted.  A March 2003 X-ray, 
however, showed no effusion.

For the period since March 1, 2002, the Board finds the 
veteran is properly rated as 30 percent disabled.  In order 
to warrant a higher evaluation, the veteran would  have to be 
found to have either chronic knee replacement residuals 
consisting of severe painful motion or weakness in the 
affected extremity, limitation of extension to 30 degrees, or 
some combination of levels of limitation of extension and 
flexion, and subluxation or instability, sufficient to 
warrant an evaluation in excess of 30 percent.  The evidence 
has shown that the pain suffered by the veteran is mild.  He 
does not exhibit a compensable level of limitation of motion 
or instability.  Entitlement to an increased rating for 
residuals of a total knee replacement has not been shown.  

Summary

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court of 
Appeals for Veterans Claims (Court) held that where a lengthy 
adjudication of an increased rating claim may have resulted 
in an increase in severity of the service-connected disorder 
during the pendency of the claim, staged ratings should be 
considered.  Although the present claim has been pending for 
approximately 10 years, the weight of the credible evidence 
demonstrates that the manifestations of the veteran's 
service-connected knee disorder have warranted no more than a 
30 percent rating for right knee osteoarthritis for the 
period prior to January 31, 2001, and for residuals of a 
total right knee replacement for the period since March 1, 
2002.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected residuals of a total knee 
replacement present an exceptional or unusual disability 
picture with related factors such as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  Consequently, the Board concludes that a remand 
for consideration of the assignment of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his  
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for service 
connected residuals of a total knee replacement.  Thus, the 
preponderance of the evidence is against the veteran's 
increased rating claim.  Gilbert v. Derwinski, 1  Vet. App. 
49, 54-56 (1990). 


ORDER

An increased rating for residuals of a total right knee 
replacement (formerly characterized as right knee 
osteoarthritis) is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


